Citation Nr: 0023944
Decision Date: 09/08/00	Archive Date: 11/03/00

DOCKET NO. 92-01 141                   DATE SEP 08 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer and
irritable bowel syndrome, with a history of resection of the
intestine and residual (partial temporary) colostomy, currently
evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from December 1943 to May
1945.

The Board of Veterans' Appeals (Board) originally received this
case on appeal from a November 1990 rating decision of the
Department of Veterans Affairs (VA.) Regional Office (RO), which,
inter alia, denied the veterAN's claim seeking entitlement to an
increased (compensable) evaluation for his service-connected
duodenal ulcer. While the appeal initially included three
additional issues, the Board rendered its decision as to each of
those issues in April 1996.

As regards the disability currently under consideration, following
Board remand of the issue in December 1992, an October 1993 rating
decision granted secondary service connection for irritable bowel
syndrome and granted a 10 percent disability evaluation for that
disorder. The Board again remanded the case in September 1994.
Thereafter, a March 1995 rating decision combined the rating for
the veteran's irritable bowel syndrome and duodenal ulcer, along
with the history of resection of the intestine and residual
colectomy. The residuals of the veteran's colostomy were previously
evaluated with the post operative residuals of the left mid-
abdominal incisional hernia of Muscle Group XIX, but have since
been evaluated as part of the veteran's duodenal ulcer with
irritable bowel syndrome, in accordance with 38 C.F.R. 4.14 and
Esteban v. Brown, 6 Vet. App. 259 (1994). A 10 percent disability
evaluation for the reclassified disorder was continued, and the
Board again remanded the claim for a higher evaluation in April
1996. By a July 1999 rating decision, the RO granted an increased
evaluation of 30 percent for the duodenal ulcer and irritable bowel
syndrome, with a history of resection of the intestine and residual
(partial temporary) colostomy.

Notwithstanding the increases in the rating assigned the disability
currently under consideration, because a higher evaluation is
available this condition, and the veteran is presumed to seek the
maximum available benefit for a disability, the claim remains
viable on appeal. See Fenderson v. West, 12 Vet. App. 119, 126
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

- 2 -

The Board notes that in July 1991, the veteran, accompanied by his
representative, appeared and presented testimony at a hearing on
appeal before a VA hearing officer. The Board also notes that in
September 1992, a hearing was held before a member of the Board,
who is no longer employed by the Board. A complete transcript of
the testimony from both hearings is of record. On July 24, 2000, a
letter was sent from the Board to the veteran, informing the
veteran that he had the right to request another Board hearing. The
letter also stated that if no response was received from the
veteran within 30 days, the Board would assume that the veteran
desired no further hearing. To date, no response has been received
from the veteran. The Board notes that the veteran's brother did
submit a letter, dated August 3, 2000, indicating that the veteran
was currently physically unable to report to any additional
hearing. Accordingly, the Board will proceed to review the
veteran's claim as no additional hearing has been requested by the
veteran.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's claim has been obtained by the RO.

2. Overall, the veteran's gastrointestinal disability is comparable
to severe irritable colon syndrome, with diarrhea or alternating
diarrhea and constipation, and more or less constant abdominal
distress.

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for duodenal
ulcer and irritable bowel syndrome, with a history of resection of
the intestine and residual (partial temporary) colostomy, are not
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.3,
4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7305, 7319, 7329 (1999).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service records reveal that the veteran was wounded in September
1944 by penetrating shell fragments that entered the left gluteal
region and perforated the bladder and rectum. Following debridement
of the wounds, he underwent a suprapubic cystotomy for repair of
the bladder, and a sigmoidostomy. A catheter was installed, as well
as a colostomy. These were removed by November 1944. A September
1944 X-ray study contained in the service medical records shows
that the veteran had a large foreign body anterior to acetabulae,
just above the level of the pubis and just right of midline,
probably in the bladder. The veteran underwent an operation for
secondary closure in October 1944. The postoperative diagnosis was
wound, old, debrided 5 cm. gluteal region. A November 1944 X-ray
study taken following repair of the veteran's bladder notes that
the foreign body was no longer present. Additional surgery was
conducted in November 1944 for incision and drainage of a left
abscess epididymis. The veteran underwent surgery again in November
1944 for resection of his colon. A cystoscopy was conducted in
March 1945, which noted normal findings. Surgery was required again
in May 1945 for incision and drainage of right suppurative
epididymitis. The final summary of the veteran's hospitalization is
undated, but nurses' notes show that the veteran remained
hospitalized through May 1945. The final diagnoses included severe
penetrating wounds of the left gluteal region and bladder incurred
by enemy action, severe penetrating wounds of the colon, and
resection of the colon. The colostomy was closed after
approximately two months.

Shortly after service, VA examinations in December 1945 and April
1947 revealed no gastric pathology due to the duodenal ulcer. A VA
hospitalization record from September 1950 notes occasional
constipation after eating tomatoes or peppers, but no complaints
otherwise.

- 4 -

The veteran's current claim seeking an increased evaluation was
submitted in March 1990 and numerous VA medical records were also
submitted that month. These records primarily involved treatment of
a carcinoma of the veteran's bladder, diabetes mellitus and
gangrene of his toes. However, beginning in 1989, there was a
recorded complaint of frequent bouts of diarrhea. Colonoscopy was
negative.

On VA examination in April 1990, the veteran complained of
inconsistent and uncontrolled bowel movements. He indicated he
followed a very strict diet and avoided all spicy foods. Irritable
bowel syndrome was diagnosed.

In July 1991, the veteran, accompanied by his representative,
appeared and presented testimony at a hearing on appeal before a VA
hearing officer. The veteran testified that he must be very careful
with the foods he eats to avoid excessive bowel movements. He
indicated that he had been advised to wear diapers and that he had
on occasion soiled his pants with bowel movements. He reported
chronic gas pains and diarrhea. He also stated that he took no
medications for his condition.

In September 1992, a hearing was held before a member of the Board,
who is no longer employed by the Board. At that time, the veteran
testified that he has difficulty with the control of his bowels,
with alternating diarrhea and constipation. He indicated these
problems first began about 15 years earlier, in the late 1970s. The
veteran first sought medical treatment for this in 1989. He stated
the only treatment he received was Metamucil, which was recommended
to regulate his bowel movements. The veteran indicated he had two
gastrointestinal series performed, both of which had been negative.

On VA examination in February 1993, the veteran reported that about
15 years earlier he had begun to experience significant gas pains
and vomiting following spicy food, as well as loose bowel
movements. He had also begun experiencing alternating constipation
and diarrhea attributed to irritable bowel syndrome. Approximately
a year and half ago he began having bowel movements every three to
four days, often loose. At present, the veteran complained of
frequent post-

- 5 -

prandial gas pains even when avoiding spicy foods. He also reported
post-prandial vomiting every one or two months, and loose bowel
movements following any milk or juice. Appetite was good and there
was no reported blood in stool. Physical examination was normal.
The abdomen was soft and non-tender. Rectal exam showed the stool
was negative. The diagnosis was of history of peptic ulcer disease
and irritable bowel syndrome.

An upper gastrointestinal series report from March 1993 indicated
an entirely normal esophagus, thickened folds in the antrum of the
stomach consistent with antral gastritis, a question of a linear
antral ulcer, and normal duodenal bulb sweep and proximal small
bowel. An April 1993 addendum concluded that there was no definite
ulcer.

A May 1993 VA examination diagnosed probable irritable colon and
dyspepsia, amongst other disorders.

An October 1993 rating decision granted service connection for
irritable bowel syndrome and assigned a 10 percent disability
evaluation for the disorder.

The veteran underwent a VA examination of the rectum and anus in
November 1994. The veteran complained of poor stool control,
sometimes going four or five days without a bowel movement, but
then having three movements in one day. Low abdominal pain
described as gas pain was reportedly relieved by use of cimetidine.
The examination noted that the site of the in-service colostomy was
well healed. Rectal examination showed some thickening of the anal
tissues with some narrowing. Sphincter tone was adequate. There
were no masses. Stool guaiac was 2+. The diagnosis was intermittent
fecal incontinence with questionable obstructive diarrhea possibly
secondary to prior surgery.

On VA examination in May 1996, the veteran complained of irregular
loose bowel movements and episodes of gas with tremendous
discomfort. Abdominal examination was benign. Bowel sounds were
present throughout and there were no signs of masses or
organomegaly. Rectal examination demonstrated hemorrhoids.

- 6 -

There were no signs of anemia or malnutrition. The veteran denied
frequent nausea but reported occasional episodes of nausea. Periods
of diarrhea and constipation were reported, particularly after
vegetables or dairy foods. Episodes of bloatedness and gas and
abdominal and bowel disturbance were reported. An upper
gastrointestinal series was also performed in May 1996. The upper
gastrointestinal series revealed a normal esophagus, normal
peristalsis, a mild gastroesophageal reflux up to the carina, and
an unremarkable stomach. Examination of the duodenum and small
bowel up the terminal ileum revealed no abnormalities.

The veteran underwent another VA examination in May 1999. The
veteran's primary complaint was of diarrhea occurring 5 to 7 days
per week. Imodium was prescribed for the diarrhea. The veteran
described having two to three diarrheal stools within one hour of
breakfast and symptoms recurring after the next meal. Foods such as
milk, coffee, juice, and vegetables aggravated symptoms. Stools
were reportedly watery loose, but with no blood or mucus. There was
also reportedly abdominal gas, pain, and cramping, relieved by
stool movement. The veteran then denied nausea, vomiting,
epigastric distress. On examination, there was mild to moderate
lower abdominal tenderness. The examiner opined that the veteran's
primary current complaints were related to his irritable bowel
syndrome and that it was as likely as not that his colon
injuries/colectomy and transient colostomy were related to the
present irritable bowel syndrome.

In a July 1999 rating decision, the RO increased the evaluation for
the veteran's service connected duodenal ulcer and irritable bowel
syndrome, with a history of resection of the intestine and residual
(partial temporary) colostomy from 10 to 30 percent. The 30 percent
rating was made effective from March 1990, the date of the
veteran's current claim.

II. Analysis

The veteran's representative has argued that the residual
impairment of his service: connected disorder is so severe as to
warrant an increased evaluation. It has also been argued that a 100
percent disability evaluation is warranted for the veteran's

- 7 -

disorder under 38 C.F.R. 4.114, Diagnostic Code 7333, which
provides a 100 percent rating for stricture of the rectum and anus
requiring colostomy.

The Board finds that the veteran's claim for a higher evaluation is
"well grounded" within the meaning of 38 U.S.C.A. 5107(a). See
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 631-632 (1992). The Board also is
satisfied that all available relevant evidence has been obtained
regarding the claim and that no further assistance to the veteran
is required to comply with 38 U.S.C.A. 5107(a). Specifically, the
Board notes that the veteran has been afforded multiple VA
examinations, has provided testimony in a hearings, before the
Board and a hearing before the RO, and all pertinent medical
evidence identified has been obtained. The Board therefore finds
that no further action is warranted relative to the development of
the appellant's claim, based upon the information currently of
record. See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4.
When a question arises as to which of two ratings apply under a
particular diagnostic code, the higher evaluation is assigned if
the disability more closely approximates the criteria for the
higher rating. 38 C.F.R. 4.7. After careful consideration of the
evidence, any reasonable doubt remaining is resolved in favor of
the veteran. 38 C.F.R. 4.3. The veteran's entire history is
reviewed when making disability evaluations. See generally 38
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
However, the current level of disability is of primary concern. See
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's service-connected gastrointestinal
disorders, the Board notes that there are diseases of the digestive
system, particularly within the abdomen, which, while differing in
the site of pathology, produce a common disability picture
characterized in the main by varying degrees of abdominal distress
or pain, anemia and disturbances in nutrition. Consequently,
certain coexisting

- 8 -

diseases in this area ... do not lend themselves to distinct and
separate disability evaluations without violating the fundamental
principle relating to pyramiding as outlined in 4.14. 38 C.F.R.
4.113.

The introductory note to section 4.114 provides that ratings under
certain diagnostic codes (Diagnostic Codes 7301 to 7329, inclusive,
7331, 7342, and 7345 to 7348, inclusive) "will not be combined with
each other" but rather "[a] single evaluation will be assigned
under the diagnostic code which reflects the predominant disability
picture, with elevation to the next higher evaluation where the
severity of the overall disability warrants such elevation." 38
C.F.R. 4.114. The Board notes that the diagnostic codes for
irritable bowel syndrome (Diagnostic Code 7319), a duodenal ulcer
(Diagnostic Code 7305), and for resection of the large intestine
(Diagnostic Code 7329) are included among those for which separate
ratings may not be assigned.

For irritable colon syndrome (spastic colitis, mucous colitis,
etc.), a noncompensable evaluation is assigned when mild, with
disturbances of bowel function with occasional episodes of
abdominal distress. A 10 percent rating is assigned when moderate
with frequent episodes of bowel disturbances with abdominal
distress. A 30 percent rating is assignable when severe with
diarrhea or alternating diarrhea and constipation, with more or
less constant abdominal distress. See Diagnostic Code 7319.

The veteran's service-connected disorder was initially assigned a
10 percent disability evaluation under 38 C.F.R. 4.114, Diagnostic
Codes 7319. Subsequently, a 30 percent disability evaluation was
assigned for the disorder (to include symptomatology due to the
duodenal ulcer and irritable bowel syndrome, with a history of
resection of the intestine and residual (partial temporary)
colostomy of a hiatal hernia and peptic ulcer disease). The 30
percent rating was assigned effective from the date of current
claim in March 1990. The 30 percent evaluation is the highest
schedular evaluation available under Diagnostic Code 7319. Hence,
a higher evaluation may be established only pursuant to potentially

- 9 -

applicable alternative diagnostic codes providing for a higher
evaluation, or on an extra-schedular basis.

For a duodenal ulcer, Diagnostic Code 7305 provides that a 10
percent evaluation is warranted for a mild duodenal ulcer with
recurring symptoms once or twice yearly. A 20 percent evaluation is
warranted for a moderate duodenal ulcer with recurring episodes of
severe symptoms two or three times a year averaging ten days in
duration or with continuous moderate manifestations. A 40 percent
rating is warranted when the overall severity of the condition is
"moderately severe" meaning less than "severe" but with impairment
of health manifested by anemia and weight loss, or recurring
incapacitating episodes averaging 10 days or more in duration at
least 4 times a year. If the condition is "severe," then a 60
percent rating is warranted. This is the maximum rating under this
code, and must be evidenced by pain that is only partially relieved
by standard ulcer therapy, periodic vomiting, recurrent hematemesis
or melena, with manifestations of anemia and weight loss productive
of definite impairment of health. See Diagnostic Code 7305.

The Board finds that the next higher evaluation of 40 percent under
Diagnostic Code 7305 is not warranted in this case, as the medical
record is entirely negative for any findings of impairment of
health manifested by anemia and weight loss, or recurring
incapacitating episodes averaging 10 days or more in duration at
least 4 times a year. There has been no indication of a recurrence
of his ulcer disease (in the form of bleeding, etc.) at any time
recently. Inasmuch as the criteria for the next higher, 40 percent,
evaluation are not met, it logically follows that the criteria for
the maximum 60 percent evaluation under Diagnostic Code 7305
likewise are not met.

For resection of the large intestine, Diagnostic Code 7329 provides
that a 10 percent rating will be assigned where there is resection
of the large intestine with slight symptoms. A 20 percent rating
contemplates moderate symptoms. A 40 percent rating, the highest
rating assignable, contemplates severe symptoms, objectively
supported by examination findings. See Diagnostic Code 7329 (1998).
"Where

- 10 -

residual adhesions constitute the predominant disability, rate
under diagnostic code 7301." Diagnostic Code 7329, Note (1999).

Once again, the Board finds that as there is no evidence of anemia,
bleeding, malnutrition, or incapacity requiring regular medical
treatment or hospitalization resulting from the veteran's service
connected disorder, the veteran does not present with severe
symptoms objectively supported by examination findings so as to
warrant a 40 percent rating under Diagnostic Code 7329, for
resection of the large intestine. Hence, a higher evaluation is not
warranted pursuant to Diagnostic Code 7329.

The Board has also considered the contentions of the veteran's
representative that, due to the veteran's history of colostomy, a
100 percent disability evaluation is warranted under Diagnostic
Code 7333. That diagnostic code prescribes a 100 percent disability
evaluation for stricture of the rectum and anus requiring
colostomy. In this case, however, the medical record clearly shows
that the veteran underwent only a partial temporary colostomy in
1944; the colostomy was removed two months later, and the site of
the surgery has been well healed for many years. Although rectal
examination in 1994 revealed a thickening of the anal tissue, with
some narrowing, there is no medical evidence that a colostomy is
currently required; hence, there is no basis for assignment of a
100 percent evaluation under Diagnostic Code 7333. Likewise, absent
medical evidence of moderate reduction of lumen, or moderate
constant leakage, there is similarly no basis for assignment of a
50 percent evaluation under that diagnostic code. Finally, the
medical evidence does not indicate that evaluation of the claim
under any other diagnostic code is appropriate.

In sum, while the Board sympathizes with the veteran, and does not
question his complaints of alternating constipation and diarrhea,
with frequent watery stools, accompanied by frequent abdominal
distress and gas pains, such symptomatology is adequately
compensated by the currently assigned 30 percent disability
evaluation under Diagnostic Code 7319, for severe irritable bowel
syndrome. As noted above, the 30 percent rating is the highest
available under Diagnostic Code 7319, and while

- 11 -

the Board has considered the veteran's claim under alternative
diagnostic codes, the evidentiary record does not support a further
increase under any other potentially applicable diagnostic code.
The Board emphasizes that other than the subjective complaints
noted above, clinical findings on his multiple VA examinations have
essentially been minimal. Furthermore, barium studies and
gastrointestinal series have elicited negative results. There is no
active ulcer. There is no bleeding, anemia, weight loss, or
malnutrition. Symptoms are not shown to require hospitalization or
to otherwise be incapacitating. In sum, the evidentiary record
simply does not show the symptoms required for a higher schedular
evaluation.

Additionally, there is no showing that the veteran's disability
currently under consideration reflects so exceptional or so unusual
a disability picture as to warrant the assignment of any higher
evaluation on an extra-schedular basis. In this regard, the Board
notes that the disability is not objectively shown to markedly
interfere with employment (i.e., beyond that contemplated in the
assigned ratings). Moreover, as noted above, the condition is not
shown to warrant frequent periods of hospitalization or to
otherwise render impractical the application of the regular
schedular standards. In the absence of evidence of such factors as
those outlined above, the Board is not required to remand the claim
to the RO for the procedural actions outlined in 38 C.F.R.
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996);
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8
Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds that the 30 percent
disability evaluation currently assigned for the veteran's
disability reflects the highest level of disability shown; hence,
the claim for a higher evaluation must be denied. In reaching this
conclusion, the Board has considered the applicability of the
benefit of the doubt doctrine. However, as the preponderance of the
evidence is against the veteran's claim, that doctrine is not for
application in the instant appeal. See 38 U.S.C.A. 5107(b) (West
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

- 12 -

ORDER

An evaluation in excess of 30 percent for duodenal ulcer and
irritable bowel syndrome, with a history of resection of the
intestine and residual (partial temporary) colostomy, is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

- 13 -





